Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ION EXCHANGE MEMBRANE SUITABLE FOR REDOX FLOW BATTERY
Examiner: Adam Arciero	SN: 16/865,576	Art Unit: 1727          November 14, 2022

DETAILED ACTION
Applicant’s After-Final response filed on October 13, 2022 has been received and entered. The response has overcome the previous rejections, however upon further consideration and search a new rejection is made below in a Non-Final Office action. Claims 1-2, 4-10 and 15 are currently pending. Claim 1 has been amended. Claim 3 has been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Miyaki et al. and Kita et al. on claims 1-10 and 15 are withdrawn because Applicant’s arguments are persuasive.

Claim(s) 1-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2014/0377687 A1) in view of Moon et al. (WO 2017/171239 A1; using US 2019/0321814 A1 for citation purposes).
As to Claims 1-2, 4 and 6-9, Miyake discloses a redox flow battery, comprising an ion exchange membrane composed of a fluorine-based polyelectrolyte polymer having a perfluorofulfonic acid structure represented by formula (2) which reads on claimed formula (1) (Abstract and paragraph [0051]). Miyake further teaches wherein the ionic cluster diameter of 1.00-2.95 nm (paragraph [0049]). Miyake teaches wherein the ionic cluster diameter is a result-effective variable that can be controlled to provide a redox flow battery with low electric resistance, excellent current efficiency, and excellent durability (paragraph [0040]). Miyake does not specifically disclose the claimed distance between clusters, the claimed difference between the distance and diameter of the ionic clusters, or the claimed ion exchange capacity.
However, Moon et al. teaches of an ion exchange membrane for a redox flow battery, comprising ion clusters having a distance between ion clusters of about 3-4 nm (paragraph [0042]). The membrane of modified Miyake overlaps with the claimed difference between the distance between ionic clusters and the diameter of the ionic clusters. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the distance between ion clusters of Miyake to be about 3-4 nm because Moon et al. teaches that the ion channel expansion can be suppressed and a membrane than can selectively pass hydrogen ions can be provided (paragraphs [0030 and 0042]). Modified Miyake does not specifically disclose the claimed ion exchange capacity, however it is the position of the Office that the membrane of the combination of the prior arts inherently comprises the claimed ion exchange capacity given that the structure and materials of the claimed invention and the prior arts is the same. See MPEP 2112.
As to Claim 5, Miyake discloses wherein the membrane has a thickness of 50 microns (paragraph [0186]).
As to Claim 10, Miyake discloses wherein the membrane can comprise a polyazole compound to add strength (paragraph [0131]).
As to Claim 15, Miyake discloses a redox flow battery wherein the membrane does not contain a polymer other than the claimed polymer (paragraph [0051]).

Response to Arguments
Applicant’s arguments, see Remarks, filed October 13, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727